Kent, Oh. J.
The want of notice to quit was not alleged at the trial; it is too late, therefore, to urge it now, because had it been urged, the plaintiff might have been ready to establish it. The case does not mention it; we may, therefore, intend it was proved. As to the main ground, the defendant cannot be permitted to question his *216landlord’s title. This is a settled rule. He must 'give up to his landlord the possession he had from him. The premises were received as part of lot 18, and the tenant cannot now, as against his lord, say they are not so. The plaintiff may have possessed the lot long enough to shut out all adverse claims, and to gain himself a title by his possession only. The defendant can take nothing by his motion. [1]
Motion denied.

 See Jackson ex dem. Low v. Reynolds, 1 Cai. R. 454; Jackson ex dem. Van Alen v. Vosburgh, 7 J. R. 186; Brant ex dan. Cuyler v. Livermore, 10 J. R. 358.